MURRAH, Circuit Judge
(dissenting) :
It is agreed that both the E.D.A. action in making the grant of funds and the Forest Service action in granting the right-of-way easement were “major Federal actions” as that term is used in the N.E.P.A. We also agree that the Forest Service was the “lead agency” with the duty of preparing the environmental impact statement.
However, after a close reading of the statute and its implementing regulations, it is my opinion that they clearly express the intention that “compliance to the ‘fullest’ possible extent would seem to demand that environmental issues be considered at every important stage in the decision making process concerning a particular action ..” Calvert Cliffs’ Coordinating Comm., Inc. v. United States Atomic Energy Commission, 449 F.2d 1109, 1118 (D.C.Cir. July 23, 1971). On this record it does not appear that E.D.A. has ever considered the environmental consequences of its action. I do not believe that the impact statement prepared by the Forest Service after the grant of funds had been made satisfied the statutorily imposed duty of E.D.A. to consider the environmental consequences of its action to the “fullest possible extent.”
I would reverse and remand with directions to vacate the E.D.A. offer of grant in order to permit E.D.A. to comply with the procedural safeguards set out in the statute before taking the major Federal action of granting funds for this project.